Case 1:19-cr-00035-JMS-DLP Document 11 Filed 01/25/19 Page 1 of 1 PageID #: 16



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                    Plaintiff,                    )
       v.                                         )   1:19-mj-0067-TAB
                                                  )
                                                  )
KASON DIXON,                                      )
                                                  )
                    Defendant.                    )

                                      APPEARANCE

TO: CLERK OF COURT

      Please enter the appearance of Mike J. Donahoe, Indiana Federal Community

Defenders, Inc., as attorney for the Defendant.

Dated: JANUARY 25, 2019


                                         Mike J. Donahoe
                                         Mike J. Donahoe
                                         Indiana Federal Community Defenders, Inc.
                                         111 Monument Circle, Ste 3200
                                         Indianapolis, IN. 46204
                                         (317) 383-3520
                                         Attorney for Defendant

                                 CERTIFICATE OF SERVICE

       I hereby certify that on JANUARY 25, 2019 a copy of the foregoing
APPEARANCE was electronically filed. Service of this filing will be made on all ECF-
registered counsel by operation of the court's electronic filing system. Parties may
access this filing through the court's system


                                         Mike J. Donahoe
                                         Mike J. Donahoe
